DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The “Related Applications” section of the specification should include the patent number of the related application.  
Appropriate correction is required.
Claim Objections
Claims 11 and 16 are objected to because of the following informalities:  
Both claims recite “a second circuit” without reciting a first circuit.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6and 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ignaczak et al. 2019/0257456.
In regard to claim 1, discloses a quick connector coupling for making a severable connection with a male member and a female tube in a fluid line, the quick connector coupling comprising:
a connector body 112 (see fig. 5) having a through bore for receiving the male member having a tubular shape sized to extend into the through bore of the connector body and having an upset, the connector body including a radio frequency identification (RFID) chip 132 and an antenna 162 electrically connected to the RFID chip to form a first circuit;
a retainer 129 releasably securing the male member within the connector body; and
a verifier 136 including a conductor 175, the verifier coupled to the connector body and moving between a verified position and an unverified position inside the connector body,
wherein, in the unverified position of the verifier, the RFID chip sends an unverified signal through the antenna, and when the verifier is moved in the verified position such that the conductor is electrically connected to the RFID chip to form a second circuit, the RFID chip sends a verified signal through the antenna (when switches 134 and 135 are open or closed based on position of 136 and 137).
In regard to claim 2, wherein a RFID tag includes a first wire and a second wire 175 attached to the connector body and each wire electrically connected to the RFID chip 132 in the unverified position of the verifier defined as an unverified state such that the unverified state allows the RFID tag having the RFID chip and the antenna to be read with the unverified signal (137 moves between open and closed contacting positions).
In regard to claim 3, wherein the RFID chip is configured to change the unverified signal to the verified signal when the conductor of the verifier contacts the first and second wires in the verified position of the verifier defined as a verified state such that the verified state allows the RFID tag to be read with the verified signal (when switches 134 and 135 are open or closed based on position of 136 and 137) .
In regard to claim 4, wherein the connector body further includes a collar 145 arranged over a seal chamber section of the connector body such that the collar is positioned rearward from a housing section 112.
In regard to claim 6. A quick connector coupling for making a severable connection with a male member and a female tube in a fluid line, the quick connector coupling comprising:
a connector body 112 having a through bore for receiving the male member having a tubular shape sized to extend into the through bore of the connector body and having an upset;
a retainer 129 releasably securing the male member within the connector body; and
a verifier 136 carrying a conductor 175, an antenna 162, and a radio frequency identification (RFID) chip 132 electrically connected to the antenna, the verifier coupled to the connector body and moving between a verified position and an unverified position inside the connector body,
wherein, in the unverified position of the verifier, the RFID chip sends an unverified signal through the antenna, and when the verifier is moved in the verified position such that the conductor is electrically connected to the RFID chip, the RFID chip sends a verified signal through the antenna (when switches 134 and 135 are open or closed based on position of 136 and 137).  
In regard to claim 11, discloses a quick connector coupling for making a severable connection with a male member and a female tube in a fluid line, the quick connector coupling comprising:
a connector body 112 having a through bore for receiving the male member having a tubular shape sized to extend into the through bore of the connector body and having an upset, the connector body having a conductor;
a retainer 129 releasably securing the male member within the connector body; and
a verifier 136 including an antenna 162 and a radio frequency identification (RFID) chip 132 electrically connected to the antenna to form a first circuit, the verifier coupled to the connector body and moving between a verified position and an unverified position inside the connector body,
wherein, in the unverified position of the verifier, the RFID chip sends an unverified signal through the antenna, and when the verifier is moved in the verified position such that the conductor is electrically connected to the RFID chip to form a second circuit, the RFID chip sends a verified signal through the antenna (when switches 134 and 135 are open or closed based on position of 136 and 137).
In regard to claim 12, wherein a RFID tag includes a first wire and a second wire 175 attached to the verifier 136 and each electrically connected to the RFID chip 132 in the unverified position of the verifier defined as an unverified state such that the unverified state allows a RFID tag having the RFID chip and the antenna to be read with the unverified signal (when switches 134 and 135 are open or closed based on position of 136 and 137).
In regard to claim 13, wherein the RFID chip is configured to change the unverified signal to the verified signal when the conductor of the connector body contacts the first and second wires in the verified position of the verifier defined as a verified state such that the verified state allows the RFID tag to be read with the verified signal (when switches 134 and 135 are open or closed based on position of 136 and 137).
In regard to claim 14, wherein the conductor is attached to a recess 129 formed in the connector body 112 such that the first and second wires 175 attached to the verifier contact the conductor when the verifier is moved in the verified position form the unverified position.
In regard to claim 15, wherein the antenna 132 is formed with a generally helical shape  attached to an extension member 142 extending rearward from a connecting member of the verifier and the RFID chip is attached to the extension member adjacent to the antenna (see figs. 7 and 11).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato 7,244,142.
In regard to claim 6. A quick connector coupling for making a severable connection with a male member and a female tube in a fluid line, the quick connector coupling comprising:
a connector body 220 having a through bore for receiving the male member 210 having a tubular shape sized to extend into the through bore of the connector body and having an upset;
a retainer releasably 240 securing the male member within the connector body; and
a verifier 260 carrying a conductor 293b, an antenna 121, and a radio frequency identification (RFID) chip 126 electrically connected to the antenna, the verifier coupled to the connector body and moving between a verified position and an unverified position inside the connector body,
wherein, in the unverified position of the verifier, the RFID chip sends an unverified signal through the antenna, and when the verifier is moved in the verified position such that the conductor is electrically connected to the RFID chip, the RFID chip sends a verified signal through the antenna. 
In regard to claim 7, wherein the verifier includes a retainer beam 261 having a channel 292 and further includes a column member 292b moving inside the channel such that a first end of the column member contacts a portion of an inwardly facing surface of the verifier when the verifier is moved to the verified position from the unverified position (292b moves to contact 293b).
Claim(s) 16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fremont 2018/0266602.
In regard to claim 16, discloses a quick connector coupling for making a severable connection with a male member and a female tube in a fluid line, the quick connector coupling comprising:
a connector body 100 having a through bore for receiving the male member 800 having a tubular shape sized to extend into the through bore of the connector body;
a retainer 106 releasably securing the male member within the connector body, the retainer comprising a ring extending circumferentially around the connector body and including a conductor 110; and
a verifier 200 comprising an annular body extending circumferentially around the connector body, the verifier including an antenna 306 and a radio frequency identification (RFID) chip 304 electrically connected to the antenna to form a first circuit and moving between a verified position and an unverified position,
wherein, in the unverified position of the verifier, the RFID chip sends an unverified signal through the antenna, and when the verifier is moved in the verified position such that the conductor is electrically connected to the RFID chip to form a second circuit, the RFID chip sends a verified signal through the antenna.
In regard to claim 18, wherein the retainer having the conductor allows the verifier 200 to slidably move around the connector body along a longitudinal axis of the connector body when the male member is securely inserted into the connector body.
In regard to claim 19, wherein the verifier 200 further includes at least one finger 210 (see fig. 3A) extending forward from the annular body along the longitudinal axis and the antenna includes a first wire 302 and a second wire 302 extending over the at least one finger of the verifier and each being electrically connected to the RFID chip 304.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,262,008. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hagen, Kuhn, Schroter, Barthel, Nutt and Price disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679